DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Takeda (U.S. 2011/0226516) cited in the record.
As to claim 9, Takeda discloses an electronic apparatus as shown in figure 7 comprising:
a base substrate (100) comprising a substrate base comprising a plurality of layers (insulating layers, para-0004) and a plurality of wiring layers (110S, G, and V layers) disposed between the layers;
at least one semiconductor chip (200) mounted on the base substrate (100);
at least one signal line (11S) disposed in a first wiring layer (110S) among the wiring layers and connected to the at least one semiconductor chip (200); and

As to claim 10, Takeda discloses an extension length of one of the pair of open stubs (150) is the same as an extension length of the other of the pair of open stubs.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Saeki (U.S. Patent 7,800,918).
As to claim 14, Takeda discloses all of the limitations of claimed invention except for the semiconductor packages (200) each be a controller and a memory chip.
Saeki teaches the at least one semiconductor chip comprises a controller chip (50) and at least one memory semiconductor chip (11), and wherein the signal line (103 or 23) connects the controller chip to the memory semiconductor chip.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Saeki employed in the apparatus of Takeda in order to provide an excellent high speed performance.

Allowable Subject Matter
Claims 1-8 are allowed.
Claims 11-13, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNY WAGNER can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN T DINH/Primary Examiner, Art Unit 2848